Judge Hazelrigg
dissenting.
■ Our statutes conferred on the husband, during the wife’s life, no estate or interest in her lands, except an uncertain and contingent use thereof, with power to rent them for not more than three years at a time; and even this rent went to the wife if the husband died during the term. If the wife happened not to avail herself of her statutory right to incumber her estate for debts created for necessaries for herself or for any member of her family, including her husband, and also happened not to avail herself (as she might, even in opposition to the husband’s will) of the sweeping rights with' which she may invest herself *76under the statute empowering her to act as a single woman, then the husband might enjoy the use of her lands. It is a stretch of legal nomenclature to call this an estate or interest in lands at all, and a clear confusion of terms to call such uncertain and contingent interest a vested estate or interest. The husband can not sell this use, nor can his creditors subject it to their debts, contracted either before or during his marriage. The argument of the cases relied on in the majority opinion finds its chief support in the recited fact that the husband’s interest in the wife’s lands may be sold or otherwise disposed of by him, or by his creditors. “It can not be,” said the court, in McNeer v. McNeer (Ill. Sup.) 19 Lawy Rep. Ann. 260 (s. c. 32 N. E. 682), “that an interest in property, which can be seized on execution and sold by creditors in payment of their debts, is not such a vested interest as the fundamental law will protect from destruction by retroactive legislation.” But, speaking of the modification of the old law by the Illinois statutes, the court said further: “So long as she lived, however, his interest in her land lacked those elements of property, such as the power of disposition and liabilty to sale wider execution, which had formerly given it the character of a vested estate.” Mr. Cooley, in speaking of the husband’s common-law right of curtesy initiate, says: “This right would be property subject to conveyance, and be taken for debts, and therefore must be regarded as a vested right, no more subject to legislative interference than other expectant interests which have ceased to be such contingencies and become fixed.” Const. Lim. (6th Ed.) p. 440. I may take occasion, when time permits, to extend these views. I do not believe any case can be found holding *77such a restricted, shadowy, and uncertain use as is given the husband in his wife’s lands under the Kentucky statutes in force when the parties to this marriage entered into that relation to be a vested estate or interest in lands.
Judge Burnam concurs.